FILED
                             NOT FOR PUBLICATION                              JUL 24 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SIMARJIT KAUR,                                    No. 09-73174

               Petitioner,                        Agency No. A095-588-133

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Simarjit Kaur, a native and citizen of India, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her motion to reopen removal proceedings

conducted in absentia. Our jurisdiction is governed by 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the agency’s denial of a motion to reopen, Celis-

Castellano v. Ashcroft, 298 F.3d 888, 890-91 (9th Cir. 2002), and we deny in part

and dismiss in part the petition for review.

       The agency did not abuse its discretion in denying Kaur’s motion to reopen

for failure to establish exceptional circumstances beyond her control that would

excuse her failure to appear for her removal hearing. See 8 U.S.C.

§ 1229a(b)(5)(C)(i), (e)(1); Celis-Castellano, 298 F.3d at 892.

      We lack jurisdiction to consider Kaur’s remaining contentions regarding her

removability, her motion to change venue, or the sufficiency of the government’s

evidence of fraud, as these contentions were not exhausted before the agency. See

Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                  09-73174